Citation Nr: 1146919	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  09-34 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hiatal hernia.

3.  Entitlement to service connection for insomnia.

4.  Entitlement to service connection for vision loss.

5.  Entitlement to a compensable disability rating for left sided 2nd and 3rd rib fractures. 


REPRESENTATION

Veteran represented by:	Polly Murphy, Esq.
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to August 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which continued a 10 percent evaluation for bilateral hearing loss, a 10 percent evaluation for tinnitus, and a noncompensable evaluation for left sided 2nd and 3rd rib fracture; denied service connection for vision loss and insomnia; and declined to reopen previously denied claims of entitlement to service connection for schizoaffective disorder and hiatal hernia.  In February 2009, the Veteran submitted a notice of disagreement for the issues of an increased rating for a rib fracture, service connection for vision loss and insomnia, and reopening service connection claims for schizoaffective disorder and hiatal hernia.  He subsequently perfected his appeal in September 2009.

In August 2011, the Veteran presented sworn testimony during a video conference hearing in Muskogee, Oklahoma, which was chaired by the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file.

To establish jurisdiction over the issues of entitlement to service connection for schizoaffective disorder and hiatal hernia, the Board must first consider whether new and material evidence has been received to reopen the claims.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been received sufficient to reopen the claims for service connection for an acquired psychiatric disorder, to include schizoaffective disorder, and hiatal hernia.

The issues of entitlement to service connection for insomnia, an acquired psychiatric disorder, and hiatal hernia are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  At his August 2011 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated on the record that he wished to withdrawal his appeal of the issue of entitlement to an increased rating for left sided 2nd and 3rd rib fractures.

2.  At his August 2011 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated on the record that he wished to withdrawal his appeal of the issue of entitlement to service connection for vision loss.

3.  The RO previously denied the Veteran's claim of entitlement to service connection for schizoaffective bipolar disorder in February 2007 on the basis that the evidence did not establish that the Veteran's preexisting psychiatric disability was aggravated by his military service; the Veteran was properly informed of the adverse decision and his appellate rights; the Veteran did not appeal this decision.

4.  Evidence submitted subsequent to the RO's February 2007 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.

5.  The RO previously denied the Veteran's claim of entitlement to service connection for hiatal hernia in February 2007 on the basis that the evidence did not establish that the Veteran currently had a diagnosis of hiatal hernia; the Veteran was properly informed of the adverse decision and his appellate rights; the Veteran did not appeal this decision.

6.  Evidence submitted subsequent to the RO's February 2007 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for hiatal hernia.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on the issue of an increased rating for left sided 2nd and 3rd rib fractures by the Veteran have been met and the appeal is withdrawn as to this issue.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of a Substantive Appeal on the issue of service connection for vision loss by the Veteran have been met and the appeal is withdrawn as to this issue.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The RO's February 2007 decision denying the Veteran's claim of entitlement to service connection for schizoaffective bipolar disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 20.1103 (2011).

4.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

5.  The RO's February 2007 decision denying the Veteran's claim of entitlement to service connection for hiatal hernia is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 20.1103 (2011).

6.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for hiatal hernia has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims decided herein.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's dismissed rib fracture and vision loss claims, as the claims are being dismissed, any issues regarding VCAA notice are irrelevant.

With respect to the Veteran's applications to reopen his previously denied claims for service connection for schizoaffective disorder and hiatal hernia, these applications are being granted, as is discussed in detail below.  As such, the Board finds that any error related to the VCAA with regard to the applications to reopen is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

A. Rib Fracture and Vision Loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204 (2011).  On the record at his August 2011 hearing, the Veteran expressly withdrew his appeals for an increased rating for left sided 2nd and 3rd rib fractures and service connection for vision loss.  These withdrawals were effective immediately upon receipt by the Board at the August 2011 hearing.  See 38 C.F.R. § 20.204(b)(3) (2011).  Hence, there remain no allegations of errors of fact or law for appellate consideration for these issues.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


B. Schizoaffective Disorder and Hiatal Hernia

The initial issue before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claims of entitlement to service connection for schizoaffective bipolar disorder and hiatal hernia.  After a review of the evidence of record, the Board finds that new and material evidence has been submitted with regard to these claims.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, supra.  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

"[T]he determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  The Court further explained in Shade that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element.  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans, supra at 283; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

The Veteran previously sought service connection for a psychiatric disorder and hiatal hernia.  He filed his original claim of entitlement to service connection for these disabilities in September 2006.  A February 2007 rating decision from the Muskogee RO denied the Veteran's psychiatric disorder claim on the basis that the evidence did not show that the Veteran's preexisting psychiatric disorder was aggravated by his military service and his hiatal hernia claim on the basis that the evidence did not show that he had hiatal hernia at that time.  The Veteran did not appeal this decision.  At the time of these denials, statements from the Veteran, service treatment records, and January 2007 VA-QTC psychiatric and gastrointestinal examination reports were considered.  The February 2007 RO decision is the last final denial of these claims.

The new evidence submitted since the February 2007 denials consists of additional statements and hearing testimony from the Veteran, private treatment records, and Social Security Administration (SSA) records.

With regard to the psychiatric disorder claim, at his August 2011 Board hearing, the Veteran testified that he became increasingly depressed while in service.  Additionally, SSA and private treatment records show multiple psychiatric hospitalizations since discharge.  By contrast, the Veteran testified that he had only had one psychiatric hospitalization in the 13 years prior to service.  As noted above, the credibility of these statements must be presumed at this juncture.  See Justus, supra.  Thus, the Board concludes that the Veteran's lay contentions of a worsening of psychiatric symptoms while in service satisfy the low threshold requirement for new and material evidence.  As such, the claim for service connection for an acquired psychiatric disorder is reopened.

With regard to the hiatal hernia claim, the Veteran has submitted private treatment records showing a September 2010 EGD finding of a small hiatal hernia.  See Private treatment record, September 2010.  As this indicates a current diagnosis of hiatal hernia during the present appeals period, the Board finds that this treatment record satisfies the low threshold requirement for new and material evidence.  As such, the claim for service connection for hiatal hernia is also reopened.


ORDER

The appeal of the December 2008 rating decision denying an increased rating for left sided 2nd and 3rd rib fractures is dismissed.

The appeal of the December 2008 rating decision denying service connection for vision loss is dismissed.

As new and material evidence has been received with regard to the previously denied claim of entitlement to service connection for schizoaffective bipolar disorder, to this extent only, the appeal is granted.

As new and material evidence has been received with regard to the previously denied claim of entitlement to service connection for hiatal hernia, to this extent only, the appeal is granted.


REMAND

The Board notes that the psychiatric disability issue certified to the Board was whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for schizoaffective disorder.  Although not expressly claimed by the Veteran, the Board is expanding this issue to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him.)  Accordingly, the issue has been recharacterized above.

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, hiatal hernia, and insomnia.

The Veteran contends that his current psychiatric disability, insomnia, and hiatal hernia are the result of his military service.  Specifically, he claims that his current disabilities are related to the psychiatric, sleep, and gastrointestinal complaints noted in his service treatment records.  He, therefore, believes service connection is warranted.

The Veteran was afforded a VA-QTC examination for his psychiatric disorder in January 2007 and a VA-QTC examination for his hiatal hernia in January 2007.  The psychiatric examiner diagnosed the Veteran with schizoaffective bipolar disorder, but failed to provide an opinion as to the etiology of this diagnosis and whether it was caused or aggravated by his military service.  The hiatal hernia examiner found that the Veteran did not have a hiatal hernia and, therefore, declined to opine on the etiology of the Veteran's claimed hiatal hernia.  However, as noted above, recent EGD findings have shown a hiatal hernia, but there is no opinion on the etiology of the Veteran's currently diagnosed hiatal hernia in the claims file.  In light of these deficiencies, the VA-QTC examinations of record are not sufficient to render a decision on the issues of service connection for an acquired psychiatric disorder and hiatal hernia.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Further, the Board notes that there is evidence showing extensive preservice psychiatric treatment.  As these treatment records may indicate a preexisting psychiatric disorder, the examiner should also provide an opinion on whether the Veteran had a preexisting psychiatric disorder upon entrance to service and, if so, whether such a disorder was aggravated by his military service.

With regard to the Veteran's claim for service connection for insomnia, he has not been afforded a VA examination to address the etiology of his claimed insomnia.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is: (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran's service treatment records show that the Veteran complained of insomnia in service.  Additionally, current treatment records show sleep complaints.  The Veteran claims that his inservice complaints of difficulty sleeping are related to his current similar complaints. 

In light of the evidence showing current complaints of sleep problems, inservice insomnia, and the Veteran's contention that his current sleep problems are the result of his military service, the Board finds that an examination and medical nexus opinion are necessary in order to properly resolve the claim of entitlement to service connection for insomnia.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); see also McLendon, supra.  Additionally, as difficulty sleeping may be a symptom of a psychiatric disorder, the examiner should provide an opinion on whether the Veteran's sleep complaints are a symptom of his separately claimed psychiatric disorder or a distinct disability.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, hiatal hernia, and insomnia must be remanded for VA examinations and opinions.

Additionally, the Board finds that there may be outstanding relevant treatment records.  At his August 2011 Board hearing, the Veteran indicated that he is in treatment with a private psychologist, Dr. H., and a private psychiatrist, Dr. T.  However, there are no records from these healthcare providers in the claims file.  Additionally, an August 2011 letter from the Veteran's attorney's office indicates that there may be outstanding service treatment records relating to an inservice psychiatric hospitalization at NAS JAX.  Therefore, on remand, the AMC should attempt to obtain these and any other records identified by the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain and associate with the claims file any outstanding service treatment records identified in the Veteran's attorney's August 2011 letter, to include any 2006 service treatment records from NAS JAX and relating to a psychiatric hospitalization.  The RO should contact the Veteran for additional information regarding this treatment if necessary.

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.

2.  Contact the Veteran and ask him to provide a signed release of information for his private psychologist, Dr. H., private psychiatrist, Dr. T., and any other facilities or treatment providers that are relevant to his claims.  If the Veteran returns  complete release(s) of information, the RO should obtain these records and associate them with the claims file.

3.  Thereafter, the Veteran must be scheduled for VA examinations with appropriate examiners to determine the nature and etiology of his psychiatric disorder(s), hiatal hernia, and insomnia.  The examiners must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

With regard to the Veteran's acquired psychiatric disorder, the examiner must state whether it is at least as likely as not that any current acquired psychiatric disorder(s) was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his active duty service.  

If the examiner diagnoses the Veteran with a personality disorder, s/he must state whether the Veteran also has an acquired psychiatric disorder that is superimposed upon the personality disorder.

The examiner should also comment on the evidence showing that the Veteran received psychiatric treatment prior to service.  The examiner should state whether this constitutes clear and unmistakable evidence that the Veteran's psychiatric disorder preexisted service.  If the examiner determines that the Veteran's psychiatric disorder clearly and unmistakably preexisted military service, s/he must also indicate whether it is clear and unmistakable that the psychiatric disability did not increase in severity during service beyond the natural progress of the disease.

With regard to the Veteran's hiatal hernia, the examiner must state whether it is at least as likely as not that the Veteran's currently diagnosed hiatal hernia, or any other identified gastrointestinal disability, was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his active duty service.

With regard to the Veteran's claimed insomnia, the examiner must state whether it is at least as likely as not that the Veteran has a current sleep disorder that was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his active duty service.  The examiner should also determine whether the Veteran's complaints of difficulty sleeping are a symptom of his acquired psychiatric disorder or a separate disability.

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiners should provide a complete rationale for any opinion provided.

4.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, hiatal hernia, and insomnia should be readjudicated.  If any of the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


